The residuary devise or bequest was to the executor, as such, with beneficiaries thereunder at his determination and, therefore, void. No title vested in the executor apart from his office for the will in the very next paragraph provided: *Page 449 
"I direct that all of my property of which I may have title at the time of my death be sold and the proceeds disposed of as above outlined."
It was clearly the expressed intent of the testator to constitute the mentioned residue a constituent part of his estate and, no valid disposition thereof being made by the will, the mentioned residue stands intestate.
The decree in the circuit court should be reversed and the intestate residue administered in the probate court. Defendants should recover costs.